            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ASHLEY ATTAWAY,

              Petitioner,

v.                                           Case No. 4:18cv271-MW/CJK

CRAIG E. COIL, Warden
FCI-Tallahassee,

          Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 12. Upon consideration, no objections having

been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2241, ECF No. 1, is DENIED.” The Clerk

shall close the file.

      SO ORDERED on November 19, 2018.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
